Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations 
“a coupling joint positioned adjacent to the shoulder; and a dip tube defining a dip tube channel extending from a first end to an opposing second end, wherein the first end of the dip tube is configured to pivotally couple to a portion of the coupling joint and fluidly connect the dip tube channel” in claim 1, 
“a dip tube defining a dip tube channel extending from a first end to an opposing second end, wherein the first end of the dip tube is configured to pivotally couple to a portion of the coupling member and move relative to the portion of the coupling member” in claim 10, and 
“a dip tube defining a dip tube channel extending from a first end to an opposing second end, wherein the first end of the dip tube is configured to pivotally couple to a portion of the coupling member and move relative to the portion of the coupling member” in claim 17. 
The closest prior arts are Evans (US PN 5,381,961), Lin (US PN 5,307,962), and Gallien (US PN 5,522,548). The prior arts teach a coupling member that attaches to the dip tube with pivotal movement but does not explicitly teach that the dip tube pivotally couples to a portion of the coupling joint of the coupling member as recited in the claim. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754